UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1000


PAUL WHITE WILSON,

                  Plaintiff - Appellant,

             v.

PNC BANK, N.A.; RONALD D. FOXWORTH,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:08-cv-00388-H)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Paul White Wilson, Appellant Pro Se.         Paul S. Holscher,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Robert
Cowan deRosset, IV, YOUNG, MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul White Wilson seeks to appeal the district court’s

order granting a stay of discovery pending the parties’ motions

to   dismiss.        This   court   may    exercise    jurisdiction        only    over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen      v.   Beneficial      Indus.   Loan    Corp.,    337    U.S.   541

(1949).     The order Wilson seeks to appeal is neither a final

order    nor    an    appealable     interlocutory        or   collateral      order.

Accordingly, we deny Wilson’s motion to supplement the record

and dismiss the appeal for lack of jurisdiction.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the    materials      before    the    court   and

argument would not aid the decisional process.



                                                                            DISMISSED




                                           2